Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
        Nos. 04-14-00004-CR, 04-14-00005-CR, 04-14-00006-CR, & 04-14-00007-CR

                                  Devon Alexander KANE,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                     Trial Court Nos. A1319, A1320, A1321, & A1322
                       Honorable N. Keith Williams, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED February 11, 2015.
                                               _____________________________
                                               Patricia O. Alvarez, Justice